952 F.2d 404
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Peter Gabriel TALARICO, Defendant-Appellant.
No. 91-5828.
United States Court of Appeals, Sixth Circuit.
Sept. 23, 1991.

1
Before RALPH B. GUY, JR., and BOGGS, Circuit Judges, and JAMES HARVEY, Senior District Judge*.

ORDER

2
This court entered an order on August 2, 1991, directing the appellant to show cause within twenty-one days why the appeal should not be dismissed for lack of jurisdiction because of a late notice of appeal.   Appellant has failed to respond.


3
It appears from the documents before the court that the final order was entered October 26, 1989.   The notice of appeal filed on March 12, 1991, was over one year late.   Fed.R.App.P. 4(b) and 26(a).


4
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.   Compliance with Fed.R.App.P. 4(b) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   United States v. Hatfield, 815 F.2d 1068, 1073 (6th Cir.1987);   United States v. Willis, 804 F.2d 961, 963 n. 2 (6th Cir.1986).   Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


5
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.   Rule 8(a), Rules of the Sixth Circuit.



*
 The Honorable James Harvey, U.S. Senior District Judge for the Eastern District of Michigan, sitting by designation